Citation Nr: 1008260	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
2003 for the grant of service connection for postoperative 
multiple laminectomy procedures and probable lower lumbar 
fusion procedure.

2.  Entitlement to an initial rating in excess of 20 percent 
for postoperative multiple laminectomy procedures and 
probable lower lumbar fusion procedure.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
postoperative multiple laminectomy procedures and probable 
lower lumbar fusion procedure (back condition) and assigned a 
20 percent rating, effective April 11, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

On October 14, 1999, the Veteran filed his initial claim of 
service connection for residuals of an in-service back 
injury.  In a February 2000 rating decision, the RO denied 
service connection for the back condition and notified him of 
the determination and his appellate rights.  The Veteran 
submitted a timely notice of disagreement in February 2001 
and a Statement of the Case was issued in July 2001.  In June 
2002, the Veteran submitted a VA Form 9 in an attempt to 
perfect the appeal with regard to the issue of service 
connection for his back condition.  However, a timely 
Substantive Appeal must be filed within 60 days from the date 
that a Statement of the Case was mailed, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2009).  
Thus, as the Form 9 submitted by the Veteran was not received 
within the allowed time frame, it is not timely and the prior 
denial of the Veteran's claim became final.  

On April 11, 2003, the Veteran filed an application to reopen 
his claim of service connection for his back condition, which 
was granted by the Board in November 2006.  The RO then 
adjudicated the reopened claim of service connection and 
determined that service connection for the Veteran's back 
condition was warranted.  The RO established a 20 percent 
evaluation for this disability, effective as of the date that 
VA received the application to reopen the claim in April 
2003.  

The Board notes, however, that the February 2000 rating 
decision remains final only in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2009).  Here, in an April 2004 
statement and subsequent documents submitted by the Veteran, 
he alleges that the RO's February 2000 rating decision that 
denied his earlier claim of service connection was the 
product of clear and unmistakable error (often referred to as 
a CUE claim).  See also VA Form 9, September 2008.  To date, 
the RO has not considered whether the February 2000 rating 
decision contained CUE.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of CUE, the RO 
assigned the earliest possible effective date for its grant 
of the reopened claim, which was received by VA on April 11, 
2003.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  
If, however, VA determines that the February 2000 decision 
was clearly and unmistakably erroneous, that decision will be 
reversed or amended.  For the purposes of authorizing 
benefits, the decision that constitutes a reversal of the 
prior decision on the grounds of clear and unmistakable error 
would have the same effect as if the correct decision had 
been made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2009).  Thus, if VA determines that the February 
2000 rating decision contains CUE, the effective date would 
be assigned as if there were no such determination.

The Veteran's challenge to the February 2000 rating decision 
is thus inextricably intertwined with his claim of 
entitlement to an earlier effective date for service 
connection for his back condition because finality presumes 
the absence of CUE, i.e., if a prior adjudication contains 
clear and unmistakable error, it did not become final.  Id; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Additionally, if the prior adjudication is found to contain 
CUE, a new initial rating for the Veteran's back disability 
may be established.  Thus, the Board finds it necessary to 
defer consideration of the currently perfected earlier 
effective date and increased initial rating claims until the 
RO adjudicates, in the first instance, his clear and 
unmistakable error challenge.  See Jarrell v. Nicholson, 20 
Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 
Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and 
must remand this case for initial consideration of the 
Veteran's inextricably intertwined clear and unmistakable 
error claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of clear and 
unmistakable error in the RO's February 
2000 rating decision that initially 
denied service connection for the 
Veteran's back condition.  Then, the 
AMC must reconsider the claim of 
entitlement to an effective date prior 
to April 11, 2003, for service 
connection for a back condition.  

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals






